DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 03/04/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Hanak (US 4,754,544) is the closest prior art.  Hanak discloses a packaging structure with groove (figures 3A-3G), the packaging structure comprising: a substrate (bottom part of glassy or polymeric encapsulant 61) (fig. 3G – note that figure 3G does not show reference number 61) (8:3-14) (see annotated figure); a lower conductive layer (conductive substrate 41) arranged on one face of the substrate (61) (fig. 3A and 7:28-36); an optical element (semiconductor 43) arranged on one face of the lower conductive layer (41) (fig. 3A and 7:28-36); an upper conductive layer (conductive coating 45) arranged on one face of the optical element (43) (fig. 3A and 7:28-36), wherein the packaging structure further comprises a groove (see fig. 3B) defined on an inactive area of the optical element (43), a sealing layer (lower part of encapsulant 53) on one face of the optical element (43) and on one face of the upper conductive layer (45) (see figures 3E-3G), and a barrier layer (upper part of encapsulant 53) of  on one face of the sealing layer (lower part of encapsulant 53) (see figures 3E-3G).

    PNG
    media_image1.png
    324
    686
    media_image1.png
    Greyscale

However as disclosed in FIG. 3G of Hanak, the semiconductor 43 in Hanak does not have any groove that “has a plurality of layers of annular groove structures or loop groove structures repeatedly stacked on each other” as disclosed in claim 1 or 12 of the instant application. Further, although the space between the semiconductors 43 in Hanak is considered corresponding to the groove of the instant application, the space is not arranged away from the conductive coating 45 or upper conductive layer as disclosed in claim 1 or 12 of the instant application. Moreover, Hanak fails to disclose that the sealing layer comprises a concave portion corresponding to the groove as required by instant claim 1 or 12 – the concavity is not maintained by the sealing layer 53. Thus, it would not be obvious to one skilled in the art at the time of the invention to have modified Hanak to arrive at claimed packaging structure.
Lochun et al. (US 2007/0186971 A1) discloses a packaging structure having grooves (see figure 6D), however, fails to teach grooves and sealing layer as required by instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721